FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                                  TENTH CIRCUIT                           April 15, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
FRANK DONALD WILLIAMS;
DANIEL LARRY; DANIEL LABATO;
JOSEPH STONE; STEPHANIE
SLATER,

      Plaintiffs-Appellants,

v.                                                          No. 13-4104
                                                   (D.C. No. 1:11-CV-00021-CW)
WEBER COUNTY; CRAIG L.                                        (D. Utah)
DEARDEN; JAN M. ZOGMAISTER;
KERRY W. GIBSON; KEN BISHOFF,
in their official capacities,

      Defendants-Appellees.


                               ORDER AND JUDGMENT*


Before PHILLIPS, McKAY, and ANDERSON, Circuit Judges.


      Frank Donald Williams, Daniel Larry, Daniel Labato, Joseph Stone, and Stephanie

Slater appeal the district court’s grant of summary judgment in favor of Weber County,




   * After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent
except under the doctrines of law of the case, claim preclusion, and issue preclusion. It
may be cited, however, for its persuasive value consistent with Federal Rule
of Appellate Procedure 32.1 and 10th Circuit Rule 32.1.
Utah, and the Weber County Commissioners, on their consolidated civil rights 42 U.S.C.

§ 1983 complaints. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       Plaintiffs were charged with crimes in Weber County. Weber County has entered

into fixed-price contracts with local attorneys to represent indigent criminal defendants.

All Plaintiffs requested, and were appointed, defense counsel to represent them in their

criminal proceedings. All Plaintiffs pleaded guilty, and then all sued Defendants, alleging

Defendants had deprived them of their Sixth Amendment right to counsel. Plaintiffs

allege that Defendants provided inadequate funding for, and failed to train, supervise, and

monitor, the defense counsel who had been appointed to represent them. Plaintiffs seek

damages for the alleged constitutional violations. The district court concluded that these

claims were barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), which held that

a state prisoner may not recover damages under § 1983 if a favorable judgment would

necessarily imply the invalidity of his conviction unless the conviction has been

invalidated. Accordingly, the district court granted summary judgment for Defendants.1

       “We review a district court’s grant of summary judgment de novo, using the same

standards applied by the district court.” Baca v. Sklar, 398 F.3d 1210, 1216 (10th Cir.

2005). Summary judgment shall be granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). On appeal, Plaintiffs primarily argue that the
   1
     Plaintiffs also asserted a claim under Utah’s state constitution arising out of the same
allegations, but they do not challenge the district court’s grant of summary judgment on
that claim.


                                            -2-
indigent-defense program in Weber County fails to meet constitutional standards. In the

last few pages of their brief, they argue that the district court erred in granting summary

judgment to Defendants under Heck. We need reach only the Heck issue to affirm the

district court’s judgment. Because Plaintiffs’ claims necessarily implicate the validity of

their convictions, and because they all seek damages for their counsels’ alleged

ineffectiveness, the district court correctly granted summary judgment to Defendants.

       Under Heck,

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must prove
       that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal authorized
       to make such determination, or called into question by a federal court’s
       issuance of a writ of habeas corpus . . . . A claim for damages bearing that
       relationship to a conviction or sentence that has not been so invalidated is
       not cognizable under § 1983. Thus, when a state prisoner seeks damages in
       a § 1983 suit, the district court must consider whether a judgment in favor
       of the plaintiff would necessarily imply the invalidity of his conviction or
       sentence; if it would, the complaint must be dismissed unless the plaintiff
       can demonstrate that the conviction or sentence has already been
       invalidated.

Heck, 512 U.S. at 486–87 (emphasis in original) (footnote omitted) (citation omitted).

       It is undisputed that none of the Plaintiffs’ convictions or sentences has been

invalidated. But Plaintiffs argue nonetheless that Heck does not bar their claims, citing

many cases in which Heck has been held not to bar § 1983 claims because the claims did

not necessarily implicate the validity of the plaintiffs’ convictions. Plaintiffs argue their

§ 1983 complaints allege only that their rights were violated as a result of improper

procedures, not that their underlying convictions or sentences are improper.

                                             -3-
       We are not persuaded. It is true that Heck’s favorable-termination bar is

inapplicable when a prisoner’s § 1983 suit “threatens no consequence for his conviction

or the duration of his sentence.” Muhammad v. Close, 540 U.S. 749, 751 (2004). And

although the Supreme Court has held that there are circumstances in which a § 1983

action challenging only allegedly unconstitutional procedures might not be barred by

Heck, it made clear that is true only if the challenged procedures do not necessarily imply

the invalidity of the plaintiff’s conviction. See Edwards v. Balisok, 520 U.S. 641, 645–46

(1997).

       Here, if Plaintiffs prevailed on their § 1983 claims, that would necessarily imply

the invalidity of their guilty pleas. Each Plaintiff alleged that during his or her criminal

case, he or she had spoken with his or her attorney only one or two times and for only a

few minutes each time. Each Plaintiff alleged that his or her attorney never provided a

copy of the criminal charges or any discovery material, never informed him or her of any

defenses, and never performed any true investigation about the case. Each Plaintiff

alleged that his or her defense counsel told Plaintiff—without conducting any

investigation—that he or she had no defense. And each Plaintiff alleged that he or she

was given no opportunity to prepare a defense, or to ask questions about the nature of the

criminal case or the ramification of the charges. All alleged that he or she was coerced

by defense counsel into admitting the charges against him or her. See App. at 16

(Williams’s complaint); Complaint ¶¶ 31–37, Lobato v. Weber Cnty., No. 1:11-cv-00030-

CW (D. Utah 2011), ECF No. 3; Complaint ¶¶ 31–37, Stone v. Weber Cnty., No. 1:11-cv-


                                             -4-
00033-CW (D. Utah 2011), ECF No. 3; Complaint ¶¶ 31–37, Larry v. Weber Cnty.,

No. 1:11-cv-00034-CW (D. Utah 2011), ECF No. 3; Complaint ¶¶ 31–37, Slater v. Weber

Cnty., No. 1:11-cv-00037-CW (D. Utah 2011), ECF No. 3.

       These allegations, if proven, would necessarily imply that Plaintiffs received

constitutionally ineffective assistance of counsel, potentially rendering their guilty pleas

invalid. See Hinton v. Alabama, 134 S. Ct. 1081, 1088 (2014) (holding that “counsel has

a duty to make reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary”); Hill v. Lockhart, 474 U.S. 52, 59 (1985)

(describing scenarios in connection with plea bargaining in which an attorney’s failure to

investigate, discover potentially exculpatory evidence, or advise client of defenses could

constitute ineffective assistance of counsel); Williams v. Jones, 571 F.3d 1086, 1091

(10th Cir. 2009) (holding that attorney’s coercion of client’s decision regarding a plea

offer was constitutionally deficient and established prejudice); see also Satterwhite v.

Texas, 486 U.S. 249, 256 (1988) (“Some constitutional violations . . . by their very nature

cast so much doubt on the fairness of the trial process that, as a matter of law, they can

never be considered harmless. Sixth Amendment violations that pervade the entire

proceeding fall within this category.”); United States v. Cronic, 466 U.S. 648, 659 (1984)

(“[I]f counsel entirely fails to subject the prosecution’s case to meaningful adversarial

testing, then there has been a denial of Sixth Amendment rights that makes the adversary

process itself presumptively unreliable.”).




                                              -5-
       Plaintiffs cite Powers v. Hamilton County Public Defender Commission, 501 F.3d
592, 603 (6th Cir. 2007), a Sixth Circuit decision which held that an

ineffective-assistance-of-counsel claim was not barred by Heck because there was no way

for the plaintiff to obtain habeas review of his incarceration. But no bar to habeas relief

has been alleged here. Plaintiffs also argue that applying Heck’s bar to their cases “runs

completely counter” to many cases challenging indigent-defense funding around the

country. See Reply Br. 3. But none of the cases they cite was brought under § 1983:

One involved the right to counsel in foster-children deprivation proceedings, and the rest

involved state-law claims. Plaintiffs also filed supplemental authority directing us to a

recent unpublished order from the United States District Court for the Western District of

Washington granting injunctive relief in a § 1983 action, based on its ruling that the

municipal defendants had implemented a system of public defense that systematically

deprives criminal defendants of the assistance of counsel by deliberately

providing inadequate funding and monitoring. Wilbur v. City of Mount Vernon,

No. C11-1100RSL, 2013 WL 6275319, at *8–9 (W.D. Wash. Dec. 4, 2013). In addition

to lacking precedential value, the Wilbur ruling is easily distinguishable. At the time the

Wilbur plaintiffs filed their class-action complaint, they had been charged with crimes

and appointed public defenders, but had not been convicted, and, more significantly, the

Wilbur plaintiffs sought declaratory and injunctive relief, not damages. See id. at *1,

*8-10. Heck serves to bar only actions “to recover damages for allegedly

unconstitutional conviction or imprisonment.” Heck, 512 U.S. at 486 (emphasis added).


                                            -6-
       In sum, because Plaintiffs seek damages for § 1983 claims that necessarily

implicate the validity of their convictions, and their convictions have not been reversed or

declared invalid, the district court properly granted summary judgment to Defendants.

We affirm the district court’s judgment.


                                                 Entered for the Court


                                                 Gregory A. Phillips
                                                 Circuit Judge




                                           -7-